Citation Nr: 0920292	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-36 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pronated 
weak feet (previously claimed as flat feet) as due to 
aggravation of a pre-existing disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1959 to July 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The RO apparently reopened the claim of entitlement to 
service connection for pronated weak feet (previously claimed 
as flat feet) as due to aggravation of a pre-existing 
disability and denied it on a de novo basis.  Nonetheless, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).

The Veteran was provided a hearing before a Decision Review 
Officer (DRO) in March 2007.  A transcript of the testimony 
offered at this hearing has been associated with the record.  

The underlying issue of entitlement to service connection for 
pronated weak feet (previously claimed as flat feet) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for pronated weak feet (previously claimed as flat feet), was 
last denied in a January 1981 rating decision on the grounds 
that the available evidence failed to show that this pre-
existing condition was aggravated by service.

2.  Evidence received since the prior final January 1981 
rating decision rating decision raises the possibility that 
pronated weak feet are attributable to service because it 
relates to the unestablished fact of aggravation.


CONCLUSIONS OF LAW

1.  The RO's January 1981 denial of service connection for 
pronated weak feet (previously claimed as flat feet) is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for pronated weak 
feet (previously claimed as flat feet) as due to aggravation 
of a pre-existing disability and the claim is reopened.  38 
U.S.C.A. §§ 5107(a), 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for pronated weak feet (previously 
claimed as flat feet) as due to aggravation of a pre-existing 
disability, decided herein, considering the favorable outcome 
detailed below, VA's fulfillment of its duties under the 
Veterans Claims Assistance Act (VCAA) to notify and assist 
need not be addressed at this time.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 
Vet. App. 1 (2006).



Laws and Regulations and Analysis

The record reflects that the Veteran's claim of entitlement 
to service connection for pronated weak feet (previously 
claimed as flat feet) as due to aggravation of a pre-existing 
disability, was last denied by a rating decision dated in 
January 1981.  The Veteran did not submit a Notice of 
Disagreement with respect to the decision, and it is final; 
this claim can only be reopened if new and material evidence 
has been submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156, 20.1103.

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim of entitlement to service connection for 
a pronated weak feet (previously claimed as flat feet) as due 
to aggravation of a pre-existing disability was last denied 
in a January 1981 rating decision because the available 
evidence failed to show that this disability, which existed 
prior to his entry into service, was aggravated thereby.  The 
pertinent evidence at that time included the Veteran's 
service treatment records and a VA examination report dated 
in November 1980, which contained an X-ray report showing 
moderately severe pes planus and a report of orthopedic 
examination that showed pronated weak feet, symptomatic. 

Since the January 1981 rating decision, VA treatment records 
dated from August 1985 to February 1986, a VA report of 
examination of the joints dated in September 2005, various 
private medical records and the transcript of the testimony 
offered at the Veteran's March 2007 DRO hearing have been 
added to the file.  At this hearing, the Veteran testified 
that he had complained of foot pain in service and sought 
treatment for this pain in service.  He further related that 
he had not had pain in his feet prior to service, but that he 
developed foot pain in service, from standing watches on 
metal decks, which had continued since his discharge.  He 
also stated at this hearing that he had not sought treatment 
for a good length of time for his foot pain due to his lack 
of health insurance.  This evidence suggests that the 
Veteran's pre-existing pes planus may have been aggravated by 
service, particularly in that he testified to not having foot 
pain prior to service, but that such pain developed in 
service and has persisted ever since.  Therefore, it relates 
to a previously unestablished fact necessary to establish the 
claim.  As the evidence is new and material, the claim is 
reopened.  The underlying claim of service connection is 
addressed in the remand section of this decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for pronated weak 
feet (previously claimed as flat feet) as due to aggravation 
of a pre-existing disability, and the claim is reopened.  To 
this extent the appeal is allowed.




REMAND

The Veteran's entrance examination, dated in August 1959, 
shows that he entered service with third degree bilateral pes 
planus.  Accordingly, the Veteran was 
assigned a "L2" on his PULHES profile.  The "PULHES" 
profile is a military evaluation that reflects the overall 
physical and psychiatric condition of a veteran on a scale of 
1 (high level of medical fitness) to 4 (a medical condition 
or physical defect which is below the level of medical 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  The "L" in the 
PULHES acronym stands for "lower extremities" and the "2" 
indicates that the individual possesses some medical 
condition or physical defect that may require some activity 
limitations.  The Veteran acknowledged having had "foot 
trouble" prior to entry.  Subsequent records document 
impressions of third degree bilateral pes planus, but it was 
not until February 1980, shortly before his discharge, that 
the Veteran sought treatment complaining of bilateral foot 
pain.  At this time, it was noted that the Veteran's feet had 
"very low arches."  

It is clear that the Veteran had pes planus upon entry to 
service.  If a preexisting disability is noted upon entry 
into service, a veteran cannot bring a claim for service 
connection for that disability, but a veteran may bring a 
claim for aggravation of that disability.  In such a case, 
38 U.S.C.A. § 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If there is no evidence of 
injury, complaints, or treatment of the preexisting 
disability in service, the veteran's burden of proof is not 
met.  Id.  

Based on the foregoing, the Veteran should be afforded a VA 
examination to address whether his pronated weak feet 
(previously claimed as flat feet), were chronically 
aggravated by service.  The Veteran has testified to having 
pain in the feet in service and ever since; he is competent 
to relate this symptomatology.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The evidence shows that the 
Veteran's pre-existing disability was largely asymptomatic at 
entrance and throughout most of his service, but was treated 
shortly before his discharge.  This suggests that his 
pronated weak feet (pes planus) may have been aggravated by 
service, but there still remains insufficient evidence to 
decide the claim.  Accordingly, the Board finds that the 
Veteran should be afforded a VA examination to address this 
claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Lastly, the Board notes that at his DRO hearing, the Veteran 
indicated that there were outstanding private medical records 
possibly relevant to his claim.  On remand, the AMC/RO should 
attempt to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide VA the 
names and addresses for all medical 
providers that treated him for his 
pronated weak feet (pes planus), and 
thereafter take reasonable efforts 
prescribed by the VCAA to obtain the 
records associated with his treatment.  
At this time, the AMC/RO should also 
provide notice, pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
contains an explanation as to the 
information and evidence needed to 
establish a rating and effective date for 
the disability at issue, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the Veteran for an 
appropriate VA examination to address 
whether his pronated weak feet (pes 
planus) were permanently aggravated by 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

The examiner should address whether it is 
at least as likely as not that the 
Veteran's preexisting disability 
permanently increase in severity during 
active service, beyond the natural 
progression of the disability.  A 
rationale should be provided for all 
opinions expressed.  If it is determined 
that the requested opinion cannot be 
provided without resort to mere 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record and 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


